DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claim 1 has been amended; support for the amendment can be found in [0020] of the original specification.
Claim 3 is newly added; support for this claim can be found in Fig. 4 of the original specification.
Claims 1-3 have been examined on the merits.

Claim Interpretation
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). Therefore, the claim limitations “that receives external force input during assembly of the battery module and that is deformable by the external force” in claim 1, lines 7-8, and “uses the external force input into the input part to press the first surface” in line 11 are not given patentable weight.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP2013125617A, machine translation used for rejection below).

Regarding claim 1, Hashimoto discloses a battery module (“battery block 11”; [0055]) that includes a plurality of batteries stacked (Fig. 17; element 1), the battery module (11) including;
 a plurality of separators (Fig. 17; element 2), each of the plurality of separators (2) comprising:5 

an intervening portion (Fig. 17; element 2d) that is disposed between two adjacent batteries (1) of the plurality of batteries (1) and insulates ([0030]) the two adjacent batteries (1); 

an input part (annotated Fig. 17; element I); and a battery pressing part (annotated Fig. 17; element P) that is in contact with a first surface (Fig. 17; element 1a) of one of 10 the two adjacent batteries (1), the first surface (1a) extending in a stack direction of the plurality of 
    PNG
    media_image1.png
    517
    654
    media_image1.png
    Greyscale
batteries (1).

Hashimoto further discloses an embodiment (Fig. 10) in which a heat dissipater (Fig. 10; element 13, 61A) that is disposed below the plurality of batteries (1), is in contact with a second surface (Fig. 10; element 1C(1X)) of each of the 15 plurality of batteries (1) that is opposite the first surface (1a) and dissipates heat ([0038]) of the plurality of batteries (1).  
It would have been obvious to one of ordinary skill in the art to have combined the embodiments taught by Hashimoto (namely the separators of Fig. 17 and the heat dissipater of Fig. 10), in order to cool the battery pack as desired by Hashimoto.

The claim limitations “that receives external force input during assembly of the battery module and that is deformable by the external force” in lines 5-6, and “uses the external force input into the input part to press the first surface” in lines 9-10 are not given patentable weight as they are statements of intended use.

The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

    PNG
    media_image2.png
    502
    505
    media_image2.png
    Greyscale


Regarding claim 2, Hashimoto discloses wherein each of the plurality of separators (2) does not regulate displacement (Fig. 17) of adjacent separators (2) of the plurality of separators (2).

	Regarding claim 3, Hashimoto discloses wherein the input part (I) extends outward from the plurality of batteries (1) in a direction (Fig. 17; horizontal arrow) where the heat dissipater (13, 61) and the plurality of batteries (1) are aligned.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 

Applicant has argued that element 13 of Hashimoto’s disclosure is not in contact with a second surface of each of the plurality of batteries. However, the examiner notes that each of the plurality of batteries is in contact with element 13 as disclosed by Hashimoto (Fig. 17; element 13). Further, the embodiment (Fig. 10) relied on teaches a heat dissipater (Fig. 10; element 13, 61A) that is disposed below the plurality of batteries (1), is in contact with a second surface (Fig. 10; element 1C(1X)) of each of the 15 plurality of batteries (1) that is opposite the first surface (1a) of the battery (1) that is pressed by the battery pressing part (P) of corresponding one of the separators (2) and dissipates heat ([0038]) of the plurality of batteries (1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727